Citation Nr: 0214451	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
November 1988.  

This matter was originally before the Board of Veteran's 
Appeals (the Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO), which denied the benefit 
sought on appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].  The VCAA included an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefined the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The veteran's claim was remanded by the Board in March 2001 
to implement the VCAA, obtain all treatment records, and 
afford the veteran a VA examination of his left shoulder.  
The requested action has been completed and the veteran's 
case has been returned to the Board.  


FINDING OF FACT

A chronic left shoulder disorder, including arthritis, was 
not manifest during active service, at the time of service 
separation, or for years thereafter, and no competent medical 
evidence has been submitted which links or relates any 
current condition to any trauma or pathology incurred during 
active service.  



CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his left shoulder while 
playing football during his military service and that the 
shoulder has continued to cause problems to the present 
warranting a grant of service connection for residuals of the 
original injury.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the issue on appeal.  


The VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000)  
[codified as amended at 38 U.S.C.A. § 5100 et seq. ], is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for the 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the prior standard, including whether the claim was 
well grounded, the RO informed the veteran by rating 
decisions of November and December 1999, the statement of the 
case (SOC) of January 2000, and a supplemental statement of 
the case (SSOC) of April 2000, regarding the evidence 
reviewed, the pertinent law and regulations, and the reasons 
and bases for the decision made.  

In February 2000, the veteran was afforded the personal 
hearing he had requested at the RO during which he discussed 
his contentions in detail and why he believed he was entitled 
to the benefits at issue.  The veteran's representative and 
the hearing officer led the veteran into exploration of all 
aspects of his claim.  The hearing ended with the veteran's 
negative response to the question by the hearing officer of 
whether he had any additional comments to make.  

The March 2001 Remand by the Board contained initial notice 
to the veteran of the VCAA and its specific impact on his 
claim.  In detail it was explained what evidence was needed 
to support his claim.  In this regard, the Board's requests 
in the Remand included that the veteran be contacted to 
insure that all pertinent medical record evidence had been 
obtained before he had a special orthopedic examination 
during which the entire claims folder would be reviewed and 
the examiner would answer specific medical questions which 
had to be addressed by a medical professional in order to 
decide the claim.  Thereafter, the RO was requested to 
adjudicate the claim under the VCAA after all the development 
had been completed.  The requested action was completed and 
the RO informed the veteran concerning the specific actions 
taken on his claim in a SSOC of April 2002.  In a letter 
accompanying the SSOC the veteran was informed that he could 
always send more evidence about the claim he was appealing 
and he was assured that this would not significantly delay a 
decision in the matter.  In September 2002, the RO informed 
the veteran that his case was being returned to the Board and 
that if he had additional evidence to submit it should be 
sent directly to the Board.  

Through these documents the veteran has been informed of the 
types of evidence necessary to support his claim, how it 
could be obtained, the applicable law and regulations, and 
why the decision was made.  Thus, any deficiencies in initial 
communication with the veteran, such as a discussion of 
whether the claim was well grounded, were rectified both in 
the Board's Remand and through information furnished to the 
veteran by the RO.  Hence, the Board finds that it may 
consider the merits of the claim without prejudice to the 
veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will itself apply the current standard of review set 
forth below in evaluating the veteran's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided with a special 
orthopedic examination, including appropriate X-rays, to 
consider his claim.  The report of that examination includes 
extensive, detailed information that greatly assists in 
deciding the claim.  

In sum, the veteran has been given ample opportunity to 
present evidence and argument in support of his claim, 
including during the hearing at the RO in February 2000.  The 
veteran's local and national representatives have submitted 
written arguments in support of his claim.  

On the basis of review of the claims folder, there is no 
indication in any of the documentation that the veteran has 
further evidence or argument to submit which has not been 
obtained.  Consequently, the Board believes that all actions 
required by the VCAA have been undertaken and completed, and 
the veteran does not appear to contend otherwise.  
Accordingly, the Board will proceed to a decision on the 
merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Pertinent law and regulations 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2001).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  


Factual Background

There was a negative history for shoulder complaints on the 
preservice medical examination in April 1984.  

The service medical records reflect that the veteran was seen 
in November 1986 on two occasions after he strained his right 
thumb and left ankle playing football.  There is no mention 
of the left shoulder.  

When the veteran had a complete physical examination in May 
1987, the upper extremities were normal, including with 
regard to strength and range of motion.  In addition to the 
normal findings on medical examination, the veteran had no 
pertinent complaints when he completed the medical history 
portion of the examination report.  He indicated that he felt 
fine.  

When the veteran was evaluated in a medical emergency room in 
October 1999, nursing notes reflect that he complained of 
left shoulder pain which occurred on and off for one year.  
His history was negative for trauma.  It was further noted 
that he worked at the Post Office and that he was complaining 
of pain with repetitive motion.  It was also noted that the 
veteran provided the history of a shoulder injury from active 
duty.  The diagnosis was left shoulder joint pain.  

In December 1999, two radiographic views of the left shoulder 
by VA demonstrated no evidence of fracture, subluxation, or 
dislocation.  There were no significant degenerative changes.  
The impression was normal examination.  

In February 2000, the veteran testified during a hearing at 
the RO that he was currently taking Ibuprofen due to pain in 
his left shoulder; that his shoulder had hurt on and off 
since the football injury he sustained in service; and that 
the injury occurred when, as a participant on the base 
football team, he wound up on the bottom of a pile of other 
players causing his shoulder problem.  The veteran testified 
that his current employment by the postal service required 
that he perform work as a flat sorter clerk; that he had done 
this for two years; that he had not sustained any injury to 
his left shoulder since service; and that the only left 
shoulder injury he had ever had was the one playing football 
in service.  In response to questioning, the veteran affirmed 
that he initially sought treatment for his left shoulder in 
1998.  

The report of a VA special orthopedic examination in March 
2002 reflects that the veteran's claims file was available 
and reviewed.  The veteran was not taking any medications.  
He was then working at the post office and had been there 
over the last four years.  He reported that while playing 
football in the military, he was buried under a pileup with 
individuals falling on his left shoulder.  He stated that his 
shoulder had been hurting since then.  He noted that he was 
evaluated after the game and told that his shoulder was 
bruised and probably strained.  At that time he was given 
pain medications, which did help with no use of the shoulder.  
He stated that he was seen only once during his military 
service for this condition and he got out of the military one 
year later.  Reportedly, he continued to deal with the 
shoulder discomfort with use of over-the-counter medications 
after he got out of service until 1999.  

The veteran reported that he was last seen for left shoulder 
pain in November 2000 by the VA Medical Center, when he was 
prescribed medication and sent for physical therapy, which 
consisted of six to seven sessions.  He currently reported 
intermittent left shoulder pain, but this was described as 
constant with working or when he lays in a certain position, 
as well as weakness, stiffness, instability, give way, 
lockup, fatigability, and lack of endurance.  He denied 
swelling, heat, or redness.  Treatment with over-the-counter 
medication helped, but when he worked he has to use the 
shoulder and the pain came back.  He denies any radiation of 
the pain into the arm.  He reported flare-ups which on a 
scale from 1-10, 10 being worst, were 8 in intensity.  These 
occurred when he was working or using the shoulder and 
alleviated by keeping the shoulder still.  He reported being 
limited with lifting and moving the shoulder when flare-ups 
occurred.  He denied use of "immobilizer", surgery, or injury 
to his shoulder since military discharge.  He denies any 
dislocation to his shoulder in the past.  He reported that he 
had been told by the physical therapy section that he may 
have early stages of arthritis in his shoulder.  

The functional assessment was that the veteran is more 
cautious with activity and he does not want to over exert 
himself because of it.  Review of the claims file showed a 
November 1986 orthopedic evaluation report, when after 
playing football the veteran complained of right thumb and 
left ankle injury only.  At that time there were diagnosis of 
sprain of the right thumb and tear of the anterior 
talofibular left ankle.  A May 1987 upper extremity physical 
examination for loadmaster was normal.  There were no joint 
problems checked under the report of medical history.  

The examiner then described the history of shoulder problems 
since service separation noting that in December 1999, when 
the veteran complained of intermittent left shoulder pain 
since 1988, there was a diagnosis of left shoulder pain.  
Also that month, an X-ray of the left shoulder was normal.  
In February 2000, there was a diagnosis of chronic shoulder 
pain.  An April 2000 orthopedic note reflects a diagnosis of 
impingement/bursitis.  A July 2000 orthopedic note reflects 
that the objective examination was positive for impingement 
and there was a diagnosis of left rotator cuff tendinitis.  
An orthopedic note of November 2000 reflected a diagnosis of 
rotator cuff tendinitis.  

On physical examination, the veteran, who is left hand 
dominant, was described as being able to put his hands behind 
his head and back without any difficulty.  He had normal 
shoulder shrug and normal facial muscle strength.  His finger 
abduction, thumb apposition, and grip strength were all 
normal.  There was no atrophy of the upper extremities.  He 
was able to supinate and pronate both of his arms fully with 
wincing on the left only with supination.  His shoulders were 
symmetrical.  There was no scapula winging upon stress.  
There was no joint increased warmth, erythema, swelling, or 
effusion.  There was no joint deformity or discoloration.  
There was no crepitus on shoulder motion.  

The veteran had normal upper extremity reflexes at 2+/4+.  
There was left acromioclavicular joint tenderness to 
palpation with wincing and mild lateral shoulder tenderness 
to palpation.  He displayed shoulder forward flexion on the 
left to 155 degrees with stated pain to the superior 
shoulder, the right was to 170 degrees without pain.  All 
left shoulder range of motion was with wincing.  Left 
shoulder abduction was to 140 degrees with stated pain to the 
superior shoulder, on the right there was motion to 165 
degrees without pain.  External rotation on the left was to 
80 degrees with stated pain to the superior shoulder.  There 
was full motion without pain on the right.  Internal rotation 
on the left was to 75 degrees with stated pain to the 
superior shoulder on the left.  Right shoulder motion was 
full without pain.  He had right upper extremity strength of 
5/5.  There was no stated pain on resistance.  His left 
extension strength on resistance was 5/5 with stated pain, 
which was mild.  His left upper extremity flexion strength 
against resistance was 4/5, and he is unable to sustain this 
with wincing.  His left upper extremity abduction strength 
against resistance is 4/5, and he is unable to sustain this 
with wincing.  His left upper extremity adduction strength 
against resistance is 5/5 with stated pain, which was mild.  
The diagnosis was history of left shoulder injury with X-ray 
evidence of degenerative joint disease of the AC joint.  

The examiner noted that questions had been posed regarding a 
determination of the nature and etiology of any left shoulder 
disorder that may be present, and whether the veteran 
currently has a left shoulder disorder which may be related 
to any football injury in service.  Based on the examination, 
the veteran's history, and review of the claims folder, the 
examiner opined that any left shoulder pain incurred in 
November 1986 due to a football injury is not related to his 
current diagnoses of degenerative joint disease, rotator cuff 
tendinitis, impingement, and bursitis.  The examiner intoned 
that the left shoulder pain that the veteran incurred in the 
military was in fact due to an acute episode suffered during 
a football game; that the veteran did not seek any additional 
treatment for this until 10 years after his military service; 
and that on review of the claims file there was no chronic 
disability of his shoulder which might be related to service.  

The examiner further commented that arthritis of the 
veteran's shoulder could be due in part to age-related 
changes because an X-ray only one year earlier was normal; 
that shoulder impingement/bursitis and rotator cuff 
tendinitis can occur from repetitive use of the shoulder 
given that the veteran's job is that of a flat sorter clerk 
over the last four years, which can cause the symptoms of 
which the veteran complains; and that the fact that the 
veteran is left hand dominant could contribute to the 
increased severity of the symptoms that he has secondary to 
the diagnoses of impingement and rotator cuff 
tendinitis/bursitis.



Analysis

The Board's primary focus in deciding the appeal is on the 
three elements set forth in Hickson v. West, 12 Vet. App. 
247, 253 (1999).  All three elements are necessary in order 
for service connection to be granted.  

VA's examiner in March 2002 did a masterful job of reviewing 
the evidence and answering the questions posed by the Board 
in its March 2001 Remand.  In short, the evidence clearly 
shows that there is medical evidence of a current left 
shoulder disability.  Consequently, the first Hickson element 
is met regarding consideration of a grant of service 
connection.  However, the third Hickson element, medical 
evidence of a nexus between the veteran's service and any 
current disability is not demonstrated.  Note that the 
determination as to whether the three requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  The extensive, detailed 
examination report by VA's examiner in March 2002 resolves 
any doubt regarding this matter.  

Although the veteran is clearly convinced that his current 
left shoulder problems are of service origin related to a 
football injury, it is well-established that laypersons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Also the veteran's accounts of what physicians 
purportedly said regarding any matter associated with the 
claim, filtered as it is through a layperson's sensibilities, 
is not competent medical evidence to support the claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Similarly, 
any weight attached to the history provided by the veteran on 
his initial visit for treatment post service, whether it have 
been in 1998 or 1999, that he had the history of a shoulder 
injury from active duty is greatly outweighed by the 
reasoning provided by VA's medical examiner in March 2002.  

Here the great weight of the evidence is contained in the 
March 2002 orthopedic examination report providing objective 
evidence which preponderates over any other of record.  In 
the absence of a nexus between current left shoulder 
disability, and in fact with numerous reasons objectively 
confirmed why any current left shoulder disorder is not 
related to service, service connection for a left shoulder 
disorder is not warranted.  As the preponderance of the 
evidence is clearly against the claim, the benefit-of-the-
doubt doctrine is not for application.  


ORDER

Service connection for a left shoulder disorder is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

